Citation Nr: 0032782	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities prior 
to May 25, 1999.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas which denied the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.  
During the course of the appeal, the RO, in a July 1999 
rating decision assigned a 100 percent schedular rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) effective from May 25, 1999.  In VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999), the General Counsel held 
that a claim for a total disability rating based on 
individual unemployability for a particular service-connected 
disability may not be considered when a schedular 100-percent 
rating is already in effect for another service-connected 
disability.  Accordingly, the issue before the Board is 
whether the veteran is entitled to a total disability rating 
based on individual unemployability prior to May 25, 1999.  


FINDINGS OF FACT

1.  Service connection is in effect for PTSD evaluated as 50 
percent effective from May 1993 and 100 percent effective 
from May 25, 1999; post-operative skull defect evaluated as 
30 percent; laceration of lower lip and two scars on forehead 
evaluated as 10 percent; and residuals of a fracture of the 
left tibia evaluated as 10 percent.  

2.  Prior to May 25, 1999, the veteran's service-connected 
disabilities precluded all forms of substantially gainful 
employment, consistent with his education and previous work 
experience.


CONCLUSION OF LAW

Prior to May 25, 1999, the criteria for a total rating based 
on individual unemployability due to service connected 
disabilities were met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341. 4.16(a) (2000). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (2000).

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled. 38 C.F.R. §§ 3.340, 4.16.  See also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); VAOPGCPREC 
75-91, 57 Fed. Reg. 2317 (1992).

Prior to May 25, 1999, the veteran contended that due to his 
service-connected disabilities, particularly his PTSD, he was 
unemployable.  At that time, service connection was in effect 
for PTSD evaluated as 50 percent; post-operative skull defect 
evaluated as 30 percent; laceration of lower lip and two 
scars on forehead evaluated as 10 percent; and residuals of a 
fracture of the left tibia evaluated as 10 percent.  The 
combined schedular evaluation was 70 percent.  Thus, as the 
veteran has a service-connected disability ratable at 50 
percent as well as a combined evaluation of 70 percent, the 
veteran met the schedular guidelines provided for 
consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a).


The Board finds that prior to May 25, 1999, the veteran's 
service-connected disabilities were of a nature and severity, 
bearing in mind his occupational and educational background, 
to prevent gainful employment in the area of his work 
experience.  A review of the evidence indicates that the 
veteran completed two years of college, but last worked on a 
full-time basis in 1978 as a policeman at a university.  

During a psychiatric evaluation in April 1998, the veteran 
reported that he had tried to work a part-time job in 
construction about 8 months earlier but was unable to because 
he had a problem dealing with people, requiring that he often 
walk away if he did not like what they said for fear of 
killing them.  As a result of this evaluation, a Global 
Assessment of Functioning (GAF) score of only 49 was assigned 
for his PTSD.  This score was indicative of "serious" 
occupational and social impairment, e.g., unable to keep a 
job and no friends.  Further, two of the most relevant 
criteria of 38 C.F.R. § 4.130. Diagnostic Code 9411, for a 
100 percent schedular rating for PTSD, "total occupation . . 
. impairment" and "persistent danger of hurting others
 . . . ," were exhibited during this evaluation.  
Thereafter, the veteran's PTSD worsened necessitating 
hospitalization at a VA facility from March 9, 1999 to 
April 2, 1999.  After hospital discharge, the veteran 
participated in a VA outpatient PTSD program.  He was again 
hospitalized for his PTSD on May 25, 1999.  As previously 
noted the RO assigned a schedular 100 percent rating for the 
veteran's PTSD based on this last hospital admission.  In 
light of the above, the Board finds that the evidence 
supports the veteran's claim for a total rating based upon 
individual unemployability due to service-connected 
disability prior to May 25, 1999.  Accordingly, the appeal is 
granted.



ORDER

Prior to May 25, 1999, the criteria for a total rating based 
on individual unemployability due to service connected 
disabilities were met.  The appeal is allowed subject to 
provisions governing the payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 

